Campbell, J.
We think that when plaintiff paid over his subscription to defendant, and defendant paid it to the company for whose benefit and to whom it was expressly designed to be paid by the subscription, it was a good payment, and would exonerate him from any liability to the nominal payees in the subscription paper. They were to be mere stakeholders, and could not complain that the money • did not pass through their hands, since it went where they were bound to pay it.
The judgment below was correct and should be affirmed, with costs.
The other Justices concurred.